Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants disclose an image with a serial number detection system, example of this could be a currency note for example. Storing a digital image of document that the system scans with the serial numbers. Then the unique digital profile gets stored, meaning any sort of imperfections in the document/note.  Then a database of these documents/notes is formed with the imperfections. Then as merchants receive other notes/documents these can be compared to the images gathered in the system to be able to detect fake ones with the same serial number but different imperfections for example. Not only is there a serial number but unique ink marks to that particular note/document itself. These features in combination with one another were not found in the prior art. In other words the system would take two documents/notes with the same serial number and be able to tell remotely that it is another copy of it since it is storing all the unique imperfections to each of these documents/notes. Applicant has also filed a terminal disclaimer with Patent (US 10,748,367) which have the same inventor. The prior art teaches, machines such as Mennie (US 8,929,640) col.19 lines 40-55 “For example, according to some embodiments, the control panel 170 is configured to display an image or a partial image (e.g., snippet image) of a document of concern, such as a currency bill that may be identified as a possible counterfeit currency bill (e.g., a suspect currency bill). According to some embodiments, the controller 150 is one or more computers. According to some embodiments, the controller 150 can replace the computer 151 such that the document processing system 100 only includes the document processing device 101 configured to perform the same operations as the document processing system 100. In these embodiments, the controller 150 can include a plurality of memory devices (e.g., RAM, ROM, Hard Drive, etc.)” while there if memory there to perhaps save the image, the prior art does not disclose doing this in a remote manner, and saving imperfections in the document/note with unique serial number. In other words even if the document is perfectly fakes the system would then be able to tell that it does not have the same imperfections as previously and set a red flag. Setting up a wide network of fake detecting documents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/